02-13-035-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00035-CV
 
 



Ronald
  L. Jones
 
v.
 
 
Texas
  Health Harris Methodist Hospital Fort Worth


§
 
§
 
§
 
§
 
 


From County Court at Law
  No. 1
 
of
  Tarrant County (2012-005505-1)
 
February
  28, 2013
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM
 
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00035-CV
 
 



Ronald L. Jones


 


APPELLANT




 
V.
 




Texas Health Harris Methodist Hospital Fort Worth


 


APPELLEE



 
 
----------
FROM County
Court at Law No. 1 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Ronald
L. Jones is attempting to appeal the trial court’s order dismissing with
prejudice all of his health care liability claims against Texas Health Harris
Methodist Hospital Fort Worth.  On January 30, 2013, we notified Jones of our
concern that we lack jurisdiction over the appeal because the trial court’s
order does not appear to be final or an appealable interlocutory order.  Jones
responded, but his response does not show grounds for continuing the appeal.
The trial
court’s dismissal order does not dispose of Jones’s claims
against Dr. Elliott Ray Trotter, and the trial court has not severed those
claims.  When, as here, there has not been a conventional trial on the merits,
an order or judgment is not final for purposes of appeal
unless it actually disposes of every pending claim and party
or clearly and unequivocally states that it finally disposes of all claims and parties.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).  We have jurisdiction of
appeals only from final orders or interlocutory orders made appealable by
statute; this appeal is from neither.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (West Supp. 2012); Ogletree v. Matthews, 262 S.W.3d
316, 319 n.1 (Tex. 2007).
Accordingly,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  February 28,
2013




[1]See Tex. R. App. P. 47.4.